                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

JEANNIE L. NOBLE,                                )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )      Case No. CIV-17-464-SPS
                                                 )
COMMISSIONER of the Social                       )
Security Administration,                         )
                                                 )
                      Defendant.                 )


               OPINION AND ORDER AWARDING
       ATTORNEY’S FEES TO THE PLAINTIFF UNDER THE EAJA

       Plaintiff Jeannie L. Noble was the prevailing party in this action under the Social

Security Act. Plaintiff seeks an award of attorney’s fees in the amount of $4,709.80,

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). 1 The Commissioner has

no objection to the fee award.

       Upon review of the record herein, the Court finds that said amount is reasonable and

that the Commissioner should be ordered to pay it to the Plaintiff as the prevailing party

herein. See 28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically provided by

statute, a court shall award to a prevailing party other than the United States fees and other

expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party


1
  The Plaintiff’s motion appears to contain a scrivener’s error regarding the 2019 billing rate, in
which he requested $2,019.00 per hour for 1.8 hours of work, resulting in a total fee request of
$7,980.40. However, the billing record attached as Exhibit 1 indicates a 2019 billing rate of
$202.00 per hour for 1.8 hours of work, and a total fee request of $4,709.80. When this scrivener’s
error was pointed out by the Commissioner, the Plaintiff did not challenge the Commissioner’s
interpretation of an actual fee request of $4,709.80, instead of $7,980.40.
in any civil action (other than cases sounding in tort)[.]”); see also Manning v. Astrue, 510

F.3d 1246, 1251 (10th Cir. 2007) (“The EAJA therefore permits attorney’s fees

reimbursement to financially eligible prevailing parties, who make a proper application,

and not to their attorneys.”).

       Accordingly, IT IS ORDERED that the Plaintiff’s Motion and Brief in Support for

an Award of Attorney’s Fees Under the Equal Access to Justice Act 28 U.S.C. § 2412

[Docket No. 18] is hereby granted and that the Government is hereby ordered to pay the

above-referenced amount to the Plaintiff as the prevailing party herein. IT IS FURTHER

ORDERED that if the Plaintiff’s attorney is subsequently awarded any fees pursuant to 42

U.S.C. § 406(b)(1), said attorney shall refund the smaller amount of such fees to the

Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       DATED this 3rd day of July, 2019.




                                             2
